                 1
                 2
                 3
                 4
                 5                                 UNITED STATES DISTRICT COURT
                 6                                        DISTRICT OF NEVADA
                 7                                                      ***
                 8    UNITED STATES OF AMERICA,                                 Case No. 2:12-CR-463 JCM (VCF)
                 9                                              Plaintiff(s),                    ORDER
               10             v.
               11     FREDERICK VERNON WILLIAMS, et al.,
               12                                           Defendant(s).
               13
               14            Presently before the court is Frederick Vernon Williams’s (“petitioner”) request for
               15     extension of time to file responsive pleading. (ECF No. 984).
               16            Petitioner represents that that “the North Lake Correctional Facility Law Library recently
               17     underwent a computer update and all of [his] pleadings have been lost.” Id. at 1. Petitioner further
               18     represents that the facility also lacks a typewriter or other means of preparing his brief. Id.
               19            As a result, petitioner requests an extension to redraft and file his reply. Id. Petitioner
               20     requests a thirty-day extension, noting that thirty days should be sufficient for the North Lake
               21     Correctional Facility to correct its action and to allow defendant sufficient time to thereafter
               22     prepare his respons[ive] pleading.” Id. at 1–2.
               23            The court finds that petitioner has good cause for an extension of time to file his reply. The
               24     court therefore grants his request. Out of an abundance of caution, the court extends petitioner’s
               25     deadline until March 31, 2020, to ensure that North Lake Correctional Facility has sufficient
               26     resources for him to prepare his reply.
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1             Accordingly,
                2             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that petitioner’s request for
                3     extension of time (ECF No. 984) be, and the same hereby is, GRANTED.
                4             IT IS FURTHER ORDERED that petitioner shall file his reply on or before March 31,
                5     2020.
                6             DATED January 24, 2020.
                7
                8                                              __________________________________________
                                                               UNITED STATES DISTRICT JUDGE
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                              -2-
